 



Exhibit 10.18
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND MAY NOT BE SOLD, OFFERED FOR SALE, ASSIGNED, TRANSFERRED OR OTHERWISE
DISPOSED OF, UNLESS REGISTERED PURSUANT TO THE PROVISIONS OF THE SECURITIES ACT
OR AN OPINION OF COUNSEL IS OBTAINED STATING THAT SUCH DISPOSITION IS IN
COMPLIANCE WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION.
February 4, 2008
KONA GRILL, INC.
Warrant for the Purchase of Shares of Common Stock
For value received, Richard J. Hauser, his successors or assigns (“Holder”), is
entitled to purchase from Kona Grill, Inc., a Delaware corporation (the
“Company”), up to 100,000 fully paid and nonassessable shares of the Company’s
Common Stock, $.01 par value per share (the “Common Stock”) at the price of
$5.00 per share, subject to adjustments as noted below (the “Exercise Price”).
This Warrant was transferred from that certain Warrant issued to Kona MN, LLC
for the purchase of 200,000 shares of Common Stock, which amended and restated
that certain Warrant issued by the Company on July 23, 2004.
The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held, subject to all of the conditions, limitations
and provisions set forth herein.
1. Exercise of Warrant. Subject to the terms and conditions set forth herein,
this Warrant may be exercised in whole or in part, pursuant to the procedures
provided below, at any time on or before 7:00 p.m., Eastern time, on July 30,
2009 (the “Expiration Date”) or, if such day is a day on which banking
institutions in New York are authorized by law to close, then on the next
succeeding day that shall not be such a day. To exercise this Warrant the Holder
shall present and surrender this Warrant to the Company at its principal office,
with the Warrant Exercise Form attached hereto duly executed by the Holder and
accompanied by payment (either (a) in cash or by check, payable to the order of
the Company, (b) by cancellation by the Holder of indebtedness or other
obligations of the Company to the Holder, or (c) by a combination of (a) or
(b)), of the aggregate Exercise Price for the total aggregate number of shares
for which this Warrant is exercised. Upon receipt by the Company of this
Warrant, together with the executed Warrant Exercise Form and payment of the
Exercise Price for the shares to be acquired, in proper form for exercise, and
subject to the Holder’s compliance with all requirements of this Warrant for the
exercise hereof, the Holder shall be deemed to be the holder of record of the
shares of Common Stock (or Other Securities) issuable upon such exercise,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such shares of Common Stock shall not
then be actually delivered to the Holder.
2. Net Issue Exercise. Notwithstanding any provisions herein to the contrary, if
the fair market value of one share of Common Stock is greater than the Exercise
Price (at the date of calculation as set forth below), in lieu of exercising
this Warrant for cash, the Holder may elect to receive shares equal to the value
(as determined below) of this Warrant (or the portion thereof being canceled) by
surrender of this Warrant at the principal office of the Company together with
the properly endorsed Notice of Exercise and notice of such election in which
event the Company shall issue to the Holder a number of shares of Common Stock
computed using the following formula:

             
 
  X =   Y (A-B) A    

 

 



--------------------------------------------------------------------------------



 



Where    X = the number of shares of Common Stock to be issued to the Holder
Y = the number of shares of Common Stock purchasable under the Warrant or, if
only a portion of the Warrant is being exercised, the portion of the Warrant
being canceled (at the date of such calculation)
A = the fair market value of one share of the Company’s Common Stock (at the
date of such calculation)
B = Exercise Price (as adjusted to the date of such calculation)
3. Reservation of Shares. The Company will at all times reserve for issuance and
delivery upon exercise of this Warrant all shares of Common Stock or other
shares of capital stock of the Company (and Other Securities) from time to time
receivable upon exercise of this Warrant. All such shares (and Other Securities)
shall be duly authorized and, when issued upon such exercise, shall be validly
issued, fully paid, and non-assessable and free of all preemptive rights.
4. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the exercise of this Warrant, but the Company shall
pay the Holder an amount equal to the Fair Market Value (as defined below) of
such fractional share of Common Stock in lieu of each fraction of a share
otherwise called for upon any exercise of this Warrant.
5. Fair Market Value. For purposes of this Warrant, the Fair Market Value of one
share of Common Stock (or Other Security) shall be determined as of any date
(the “Value Date”) by the Company’s Board of Directors in good faith; provided,
however, that where there exists a public market for the Company’s Common Stock
on the Value Date, the fair market value per share shall be either:
(a) If the Common Stock is listed on a national securities exchange or admitted
to unlisted trading privileges on such exchange or listed for trading on the
NASDAQ system, the Fair Market Value shall be the last reported sale price of
the security on such exchange or system on the last business day prior to the
Value Date or if no such sale is made on such day, the average of the closing
bid and asked prices for such day on such exchange or system; or
(b) If the Common Stock is not so listed or so admitted to unlisted trading
privileges, the Fair Market Value shall be the mean of the last reported bid and
asked prices reported by the National Quotation Bureau, Inc. on the last
business day prior to the Value Date.
6. Assignment or Loss of Warrant. Subject to the transfer restrictions herein
(including Section 9), upon surrender of this Warrant to the Company or at the
office of its stock transfer agent, if any, with the Assignment Form annexed
hereto duly executed and funds sufficient to pay any transfer tax, the Company
shall, without charge, execute and deliver a new Warrant in the name of the
assignee named in such instrument of assignment and this Warrant shall promptly
be canceled. Upon receipt by the Company of evidence reasonably satisfactory to
it of the loss, theft, destruction or mutilation of this Warrant, and of
reasonably satisfactory indemnification by the Holder, and upon surrender and
cancellation of this Warrant, if mutilated, the Company shall execute and
deliver a replacement Warrant of like tenor and date.
7. Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any rights of a stockholder in the Company, either at law or in equity, and the
rights of the Holder are limited to those expressed in this Warrant.

 

2



--------------------------------------------------------------------------------



 



8. Adjustments.
8.1 Adjustment for Recapitalization. If the Company shall at any time after the
date of this Warrant subdivide its outstanding shares of Common Stock (or Other
Securities at the time receivable upon the exercise of the Warrant) by
recapitalization, reclassification or split-up thereof, or if the Company shall
declare a stock dividend or distribute shares of Common Stock to its
shareholders, the number of shares of Common Stock (or Other Securities) subject
to this Warrant immediately prior to such subdivision shall be proportionately
increased, and if the Company shall at any time after the date of this Warrant
combine the outstanding shares of Common Stock by recapitalization,
reclassification or combination thereof, the number of shares of Common Stock
subject to this Warrant immediately prior to such combination shall be
proportionately decreased. Any such adjustment and adjustment to the Exercise
Price pursuant to this Section 8.1 shall be effective at the close of business
on the effective date of such subdivision or combination or if any adjustment is
the result of a stock dividend or distribution then the effective date for such
adjustment based thereon shall be the record date therefor.
8.2 [Intentionally Omitted]
8.3 Adjustment in number of shares of Common Stock. Upon each adjustment of the
Exercise Price pursuant to Section 8.1, the Holder shall thereafter be entitled
to purchase, at the Exercise Price resulting from such adjustment, the number of
shares obtained by multiplying the Exercise Price in effect immediately prior to
such adjustment by the number of shares purchasable pursuant hereto immediately
prior to such adjustment and dividing the product thereof by the Exercise Price
resulting from such adjustment.
8.4 Adjustment for Reorganization, Consolidation, Merger, Etc. In case of any
reorganization of the Company (or any other corporation, the securities of which
are at the time receivable on the exercise of this Warrant) after the date of
this Warrant or in case after such date the Company (or any such other
corporation) shall consolidate with or merge into another corporation or convey
all or substantially all of its assets to another corporation, then, and in each
such case, the Holder of this Warrant upon the exercise thereof as provided in
Section 1 at any time after the consummation of such reorganization,
consolidation, merger or conveyance, shall be entitled to receive, in lieu of
the securities and property receivable upon the exercise of this Warrant prior
to such consummation, the securities or property to which such Holder would have
been entitled upon such consummation if such Holder had exercised this Warrant
immediately prior thereto; in each such case, the terms of this Warrant shall be
applicable to the securities or property receivable upon the exercise of this
Warrant after such consummation.
8.5 Certificate as to Adjustments. The adjustments provided in this Section 8
shall be interpreted and applied by the Company in such a fashion so as to
reasonably preserve the applicability and benefits of this Warrant (but not to
increase or diminish the benefits hereunder). In each case of an adjustment in
the number of shares of Common Stock receivable on the exercise of the Warrant,
the Company at its expense will promptly compute such adjustment in accordance
with the terms of the Warrant and prepare a certificate executed by two
executive officers of the Company setting forth such adjustment and showing in
detail the facts upon which such adjustment is based. The Company will forthwith
mail a copy of each such certificate to each Holder.
8.6 Notices of Record Date, Etc. In the event that:
(a) the Company shall declare any dividend or other distribution to the holders
of Common Stock, or authorizes the granting to Common Stock holders of any right
to subscribe for, purchase or otherwise acquire any shares of stock of any class
or any other securities; or
(b) the Company authorizes any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation or
merger of the Company with or into another corporation, or any conveyance of all
or substantially all of the assets of the Company to another corporation or
entity; or
(c) the Company authorizes any voluntary or involuntary dissolution, liquidation
or winding up of the Company; or

 

3



--------------------------------------------------------------------------------



 



(d) the Company shall have filed, or shall have entered into an understanding
with an underwriter to prepare, a registration statement that would, once
declared effective, cause termination of this Warrant in accordance with clause
(ii) of Section 1,
then, and in each such case, the Company shall mail or cause to be mailed to the
holder of this Warrant at the time outstanding a notice specifying, as the case
may be, (i) the date on which a record is to be taken for the purpose of such
dividend, distribution or right, and stating the amount and character of such
dividend, distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding up is to take place, and the time, if any is to be fixed, as to which
the holders of record of Common Stock (or such other securities at the time
receivable upon the exercise of the Warrant) shall be entitled to exchange their
shares of Common Stock (or such Other Securities) for securities or other
property deliverable upon such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding up. Such notice shall be
mailed at least 20 days prior to the date therein specified.
8.7 No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Section 8 and in the taking of
all such action as may be necessary or appropriate in order to protect the
rights of the Holder of this Warrant against impairment.
9. Transfer to Comply with the Securities Act. This Warrant and any Common Stock
acquired upon exercise (the “Warrant Stock”) may not be sold, transferred,
pledged, hypothecated, or otherwise disposed of except as follows: (a) to a
person who, in the opinion of counsel to the Company, is a person to whom this
Warrant or the Warrant Stock may legally be transferred without registration and
without the delivery of a current prospectus under the Securities Act of 1933,
as amended (the “Securities Act”) with respect thereto; or (b) to any person
upon delivery of a prospectus then meeting the requirements of the Securities
Act relating to such securities and the offering thereof for such sale or
disposition, and thereafter to all successive assignees.
10. Legend. Unless the issuance of the shares of Warrant Stock has been
registered under the Securities Act, or, in the case of a cashless exercise in
accordance with Section 2, two years have elapsed since the purchase of this
Warrant by the Holder, upon exercise of any of the Warrants and the issuance of
any of the shares of Warrant Stock, all certificates representing shares shall
bear on the face thereof substantially the following legend:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, OFFERED FOR SALE,
ASSIGNED, TRANSFERRED, OR OTHERWISE DISPOSED OF, UNLESS REGISTERED PURSUANT TO
THE PROVISIONS OF THAT ACT OR UNLESS AN OPINION OF COUNSEL TO THE CORPORATION IS
OBTAINED STATING THAT SUCH DISPOSITION IS IN COMPLIANCE WITH AN AVAILABLE
EXEMPTION FROM SUCH REGISTRATION.
11. Notices. All notices required hereunder shall be in writing and shall be
deemed given when telegraphed, delivered personally or within two days after
mailing when mailed by certified or registered mail, return receipt requested,
to the Company or the Holder, as the case may be, for whom such notice is
intended, if to the Holder, at the address of such party shown on the books of
the Company, or if to the Company, to the president thereof, at the address set
forth on the signature page hereof, or at such other address of which the
Company or the Holder has been advised by notice hereunder.

 

4



--------------------------------------------------------------------------------



 



12. Applicable Law. The Warrant is issued under and shall for all purposes be
governed by and construed in accordance with the laws of the state of Arizona,
without regard to the conflict of laws provisions of such State.
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.

                  KONA GRILL, INC.
 
                By:   /s/ Mark Robinow                   Mark Robinow, Chief
Financial Officer
 
                Address:   Kona Grill, Inc.
 
          7150 E. Camelback Road,
 
          Suite 220
 
          Scottsdale, Arizona 85251

 

5



--------------------------------------------------------------------------------



 



WARRANT EXERCISE FORM
The undersigned hereby irrevocably elects to (i) exercise the within Warrant to
purchase                      shares of the Common Stock of Kona Grill, Inc.,
Delaware corporation, pursuant to the provisions of Section 1 of the attached
Warrant, and hereby makes payment of $                     in payment therefor,
or (ii) exercise this Warrant for the purchase of                      shares of
                     Stock, pursuant to the provisions of Section 2 of the
attached Warrant. The undersigned’s execution of this form constitutes the
undersigned’s agreement to all the terms of the Warrant and to comply therewith.

                   
 
  Signature        
 
  Print Name:        
 
           
 
                      Signature, if jointly held
 
           
 
  Print Name:        
 
                 
 
  Date        

 

6



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
FOR VALUE RECEIVED                                   
                                               (“Assignor”) hereby sells,
assigns and transfers unto                                         
                                          (“Assignee”) all of Assignor’s right,
title and interest in, to and under Warrant No. W-  _____  issued by
                                                                          
          , dated                                          .
DATED:                                         

     
 
  ASSIGNOR:
 
   
 
   
 
  Signature
 
  Print Name:
 
   
 
   
 
  Signature, if jointly held
 
  Print Name:
 
   
 
  ASSIGNEE:

The undersigned agrees to all of the terms of the Warrant and to comply
therewith.

     
 
   
 
  Signature
 
  Print Name:
 
   
 
   
 
  Signature, if jointly held
 
  Print Name:

 

7